--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Agreement of Sale


This Agreement of Sale (“Agreement”) is entered into by and between Vibe
Records, Inc., a Delaware Corporation (“Vibe”), Benacquista Galleries, Inc., a
Nevada corporation (“Benacquista”), James Price, an Individual and Timothy
Olphie, an individual (and together the “Parties”) as of January 11, 2008.


 
1.
Full Agreement and Settlement.  The Parties have previously been involved in a
transaction concerning the purchase of shares of Benacquista by Olphie and the
exchange of shares between Benacquista and Vibe.  There have been some disputes
related to these transactions and in an effort to resolve those disputes, the
Parties have entered into this Agreement.  This Agreement constitutes a full and
final settlement between the parties with respect to any business matters of any
kind or character that exist or have ever existed between them.   All prior
Agreements by and between Vibe Records and Benacquista are hereby cancelled and
are void.  The prior Agreement for sale between Messrs. Price and Olphie is
hereby cancelled and is void. This includes the complete waiver and discharge of
any claims for deposits made with respect to the transactions.  A prior deposit
paid on behalf of Olphie by Bob McCoy is forfeited and any claim for refund
thereof is hereby waived and released.  This Agreement fully supersedes and
replaces any other documents or understandings of any kind between the
Parties.  In consideration for the mutual promises contained in this Agreement,
the Parties agree, now and forever, on behalf of themselves, their officers,
directors, employees, shareholders, service providers, affiliates, subsidiaries,
heirs, assignees, legatees to forever release and discharge each other for any
claims or causes of action, known or unknown, of any kind or character
whatsoever.  This waiver of unknown claims is made specifically and with
knowledge of its consequences.



 
2.
Share Purchase.  In consideration of the conditions and covenants hereof, James
Price hereby grants to Timothy Olphie, or his assignee, an Option to purchase
496,910 common shares of Benacquista for a purchase price of $500,000,  under,
the Payment Schedule listed in Section 3 hereof, without exception.  Time is of
the essence with respect to these payments and there will be no notice of
default, grace period, presentment or demand of any kind with respect to the
payments.  Any payment not received on or before the date due will result in the
immediate cancellation of the option.  Any payments made are non-refundable and
represent liquidated damages to be retained by James Price, in compensation for
transaction costs and missed opportunities, which would be very difficult to
quantify.



 
3.
Payment Schedule.  A $25,000 non-refundable deposit must be received by wire
transfer within three business days of the date of this Agreement.  The balance
of $475,000 must be received within 45 days of the date of this Agreement,
unless payment of One Time Only Extension Fee is made.  The One Time Only
Extension Fee must be received within 45 days of the date hereof.  The One Time
Only Extension Fee consists of an additional non-refundable deposit of
$25,000.  If the One Time Only Extension Fee is paid, final payment of the
remaining $450,000 must be received within 60 days of the date of this
Agreement.  Failure to make any payment exactly as noted in this section results
in immediate cancellation of the Option above and retention of any
non-refundable deposits as liquidated damages by James Price.





--------------------------------------------------------------------------------



 
4.
Vibe, Olphie and Benacquista Covenants.  James Price owns 896,910 common shares
of Benacquista as of the date of this Agreement.  Assuming that the Option is
exercised in accordance with its terms, Price will own 400,000 common shares of
Benacquista (“Price Shares”).  Vibe, Benacquista and Olphie hereby covenant that
the Price Shares will be equal to at least 5% of the issued and outstanding
stock of Benacquista, on a fully-diluted, fully converted basis for a period of
180 days from the exercise of the Option (“Price Share Percentage”).    In the
event of the exercise of the One Time Only Extension, the Price Share Percentage
hereunder shall be increased to 5.5%.  During the 180 days following closing,
each and every time that Benacquista, after the exercise of the Option, causes
common shares, options or warrants to purchase common shares, preferred stock,
convertible debt or any other instrument which provides for conversion into
common shares in an amount that causes the Price Shares to drop below the Price
Share Percentage, Benacquista shall immediately and without further demand issue
the number of fully paid, non-assessable common shares to Price necessary for
the newly issued shares and the Price Shares together to equal the Price Share
Percentage (the “Additional Shares”).  This paragraph 4 shall be a continuing
covenant surviving the closing under this Agreement.  Vibe, Olphie and
Benacquista also covenant to allow Price to sell the Price Shares as permitted
under Rule 144 and not to object or interfere in any way with the removal of
restrictions on the Price Shares, as long as they receive an opinion from
counsel of Mr. Price’s choosing that such restrictions may be appropriately
removed.   The penalty for failure to issue the Additional Shares within three
business days or the failure to cause any restrictive legends to be removed from
the Price Shares after an opinion of counsel, will be a liquidated damages
amount of $10,000 for each and every business day that such a failure shall
occur.  Such damages shall be due immediately and without demand or presentment.



 
5.
Benacquista Covenants and Representations.  During the period of this Option,
Benacquista agrees not to issue any common or preferred shares or options or
warrants to purchase the same, enter into any contracts or obligations outside
of the ordinary course of business or to take on any material indebtedness.  The
public filings of Benacquista are accurate in all material respects when taken
as a whole.   There has been no material change in the business or circumstance
of Benacquista since its last public filing, other than concerns the
transactions previously discussed in this Agreement.  In the event of a
violation of the covenants and representations contained in this section, the
sole and exclusive remedy for such a violation shall be the return of whatever
portion of the $50,000 in deposits under this Agreement have been made.  This
covenant and representation shall apply only until full payment is received
hereunder for the Option, at which time it shall be null and void.



 
6.
Due Diligence.  Vibe and Olphie acknowledge and affirm that they have been
provided with all due diligence materials they require to enter into this
transaction and do so, with full awareness of all of the conditions and
circumstances of Benacquista, and hereby waive any claim of material
non-disclosure.



 
7.
Miscellaneous.  All Parties understand that there are serious legal consequences
to this Agreement.  All Parties represent that they are proceeding with this
Agreement after consultation with their legal counsel.   All parties have the
authority to enter into this Agreement.  This Agreement is governed by Nevada
law and the parties agree that the State Courts of Clark, County, Nevada have
proper venue and personal jurisdiction over the parties.  This Agreement may be
signed in counterparts, which together will constitute an original.



 
8.
Resignation of Director.  As a condition hereof Bob McCoy shall resign as
Director of Benacquista concurrent with or prior to the execution hereof.


--------------------------------------------------------------------------------



Agreed and Accepted as of the date first written above,


X
/s/  James Price                                                        
 
James Price, an Individual
   
X
/s/  James Price                                                        
 
Benacquista Galleries, Inc., a Nevada corporation
 
By James Price, President and CEO
   
X
/s/  Timothy Olphie                                                   
 
Timothy Olphie, an Individual
   
X
/s/  Timothy Olphie                                                   
 
Vibe Records Inc., a Delaware corporation
 
By Timothy Olphie, President and CEO



 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------